AdvisorDesigns® Variable Annuity EliteDesigns® Variable Annuity AdvanceDesigns® Variable Annuity SecureDesigns® Variable Annuity Issued by: First Security Benefit Life Insurance andAnnuity Company of New York Supplement Dated May 25, 2010, To Current Prospectus Dated May 1, 2010 Effective May 28, 2010, the following Underlying Fund is changing its name. All references to the old name in the Prospectus dated May1, 2010, are hereby changed to reflect the new name effective May28, 2010. Old Name New Name Rydex| SGI VT All-Cap Opportunity Rydex| SGI VT U.S. Long Short Momentum Effective June 7, 2010, the following Underlying fund is changing its name and its sub-adviser to Security Global Investors, LLC. All references to the old name in the Prospectus dated May1, 2010, are hereby changed to reflect the new name effective June7, 2010. In addition, all references to the Underlying Fund’s previous sub-adviser, Valu-Trac, are changed to reflect the name of the new sub-adviser, Security Global Investors, LLC. This subaccount is available ONLY in AdvisorDesigns, EliteDesigns and SecureDesigns Variable Annuities. Old Name New Name Rydex| SGI VT International Opportunity Rydex| SGI VT International Long Short Select Please Retain This Supplement For Future Reference
